DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/19/2021 was considered by the examiner.
Response to Arguments
Applicant’s arguments with respect to the 35 U.S.C. 102(a)(2) rejection of claims 1, 2, 4-10, 12-16, 18-20 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is being presented.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claims 1, 2, 4-5, 7-10, 12-13, 15-16, 18-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wu et al. [US 2016/0092326] .
Claim 1, Wu et al. discloses an apparatus comprising a processor having programmed instructions [par. 0038] to: map a plurality of objects to a region; map the region to a plurality of vdisks, wherein the plurality of objects are stored in the plurality of vdisks; responsive to mapping the plurality of objects to the region, identify a policy associated with the region [see Abstract and par. 0006], wherein the policy specifies a policy action in response to satisfying a predetermined condition [par. 0029]; and responsive to satisfying the predetermined condition [in response to said mapping, par. 0029]: access the plurality of vdisks [read request received, par. 0089-0094]; and perform the policy action on the plurality of objects [par. 0029].
Claim 2, Wu et al. discloses the apparatus of claim 1, the processor having further programmed instructions to map a bucket to a region, wherein the plurality of objects are members of a bucket [chunk mapping, par. 0083].
Claim 4, Wu et al. discloses the apparatus of claim 1, the processor having further programmed instructions to partition a virtual disk of the plurality of virtual disks into a first portion and a second portion, wherein the first portion is mapped to the region and the second portion is mapped to a second region [par. 0121-0124].
Claim 5, Wu et al. discloses the apparatus of claim 1, the processor having further programmed instructions to generate a data structure associating the region to the policy [wherein the map represents a data structure, par. 0029].

Claim 8, Gupta et al. discloses the apparatus of claim 1, wherein the actions include migrating, replicating [data reconstruction is a type of replication operation, par. 0006], and deleting.
Claims 9-10, 12-13, 15-16, 18-19 are rejected using the same rationale as claims 1, 2, 4-5, 7-8.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 6, 11, 14, 17, 20 are rejected under 35 U.S.C. 103 as being obvious over Wu et al. [US 2016/0092326] in view of Brandl et al. [US 2017/0351450].
Claim 3, Wu et al. discloses the apparatus of claim 1.   Wu et al. does not teach but Brandl et al. discloses a processor having further programmed instructions to: 
Claim 6, Wu et al. discloses the apparatus of claim 1.  Wu et al. does not teach but Bradl et al. discloses each of the plurality of vdisks is hosted on a node in a different geographical locations than nodes on which others of the plurality of vdisks are hosted [system in which components are networked  and therefore may be geographically separated, see par. 0016 and 0023].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of Wu et al. to include a networked environment as that of Bradl et al. since doing so allows for user flexibility.
Claim 11 is rejected using the same rationale as claim 3.
Claim 14 is rejected using the same rationale as claim 6.
Claim 17 is rejected using the same rationale as claim 3.
Claim 20 is rejected using the same rationale as claim 6.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIDYS ROJAS whose telephone number is (571)272-4207.  The examiner can normally be reached on 7:00am -3:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on (571) 272-5535.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MIDYS ROJAS/Primary Examiner, Art Unit 2133